Citation Nr: 1527990	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-23 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, including as secondary to a service-connected low back disability.

2.  Entitlement to service connection for a bilateral hip disorder, including as secondary to a service-connected low back disability.

3.  Entitlement to service connection for a bilateral knee disorder, including as secondary to a service-connected low back disability.

4.  Entitlement to service connection for a gastrointestinal disorder, including as caused by medication taken for a service-connected low back disability.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

The Veteran testified at a hearing before the undersigned in January 2014.  A transcript of that hearing is of record; however, the transcript shows a break in the audio during which some of the Veteran's testimony was not recorded.  The Veteran was notified, provided a copy of the transcript and informed that she may elect to have a new hearing.  She waived her right to a new hearing.  See June 2015 Correspondence.

The issue of service connection for a gastrointestinal disorder, including as caused by medication taken for a service-connected low back disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had a current right ankle disability at any point during the appeal period.

2.  The evidence shows that it is less likely than not that the Veteran's bilateral hip disorder and bilateral knee disorder are caused by, related to or aggravated by her service-connected back disability or claimed abnormal gait.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right ankle disability are not met. 38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for service connection for a bilateral hip disability are not met. 38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.310 (2014).

3. The criteria for service connection for a bilateral knee disability are not met. 38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied in connection with the Veteran's claims of service connection for her bilateral hip and knee disorders by way of letter sent to her in August 2011 that informed her of her duty and the VA's duty for obtaining evidence, and explained what evidence and information was required to substantiate her service connection claims.  38 U.S.C.A. § 5103(a); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The letters also informed the Veteran how the VA determines disability ratings and assigns effective dates.  See Dingess, 19 Vet. App. 473.  

The Board notes that the August 2011 letter did not specifically address her claim of service connection for her right ankle disorder as secondary to her service-connected low back disorder.  However, as set forth below, the Board concludes that the preponderance of the evidence shows she does not have such disability, which renders the question of appropriate notice moot and does thus does not affect the essential fairness of the adjudication of her claim.  See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).  Accordingly, the Board finds that VA has satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of her claims.  Relevant to the duty to assist, the Veteran's service treatment records (STRs), post-service VA treatment records and Social Security Administration records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

VA's duty to assist also requires it to provide a medical examination or opinion if one is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran was afforded VA examinations and opinions in October 2011 and July 2012 concerning her bilateral hip and knee disorders.  The Board finds the examinations and opinions adequate because they included: a physical examination of and interview with the Veteran, a review of the relevant records and history and appropriate testing.  Additionally, the opinions contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board further finds that a VA examination was not required to be provided in connection with her claimed right ankle disorder because there is no evidence she has had current right ankle disability or persistent or recurrent symptoms of a right ankle disability during the appeal period.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2014.  The testimony taken reflects that she understood the elements of her service connection claims.  Additionally, the VLJ sought to identify pertinent evidence not associated with the claims file.  Accordingly, the VLJ's actions complied with any related duties owed during a hearing.  See 38 C.F.R. § 3.103(c)(2); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide his claims, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of the issues on appeal.  As such, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims, and she will not be prejudiced as a result of the Board proceeding to a decision.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for an increase in disability caused by a service-connected disorder.  38 C.F.R. § 3.310(a).  Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran seeks service connection for a bilateral hip disorder, bilateral knee disorder and right ankle disorder.  Her STRs do not show any evidence of a hip, knee or ankle disorder, and the Veteran does not contend that any of these disorders had their onset in service or for many years thereafter.  Instead, she contends that all of the disorders at issue in this appeal had their onset well after her separation from service, and are secondary to her service-connected low back disability and resulting abnormal gait.  See Hearing Tr. at 19; see also October 2011 VA Examination Report.  As there is no competent evidence of record indicating that the Veteran had these conditions during service, further analysis of entitlement to these conditions on a direct basis in unnecessary.  

Right Ankle

With regard to her right ankle disability, the Board finds that the preponderance of the evidence is against a finding of service connection because there is no evidence of record showing that the Veteran has a separately diagnosed or identifiable right ankle disability at any point during the appeal period.  The Veteran testified that she experienced right ankle pain, which she attributes to her service-connected low back disorder or claimed abnormal gait.  Although the Veteran is competent to give testimony regarding the symptoms she experiences, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez Benitez v. West, 13 Vet. App. 282, 285 (1999).  

There is no other evidence in the record that the Veteran had a current right knee disability at any point during the appeal period.  She did not describe any additional right ankle symptoms or testify that she had been diagnosed with a right ankle disorder.  Her medical records are silent as to a diagnosis of or treatment for a right ankle disorder.  Moreover, the May 2012 VA examination performed in connection with her lower extremity nerve conditions did not show any evidence of a right ankle disorder.  See May 2012 VA Medical Examination Report.  During the physical examination she showed plantar flexion and dorsiflexion, full strength, normal deep tendon reflexes, and normal sensation in her right ankle.  See id.  The May 2012 VA examiner found that she had pain, paresthesia/dysesthesia and numbness of the right lower extremity as a result of her right lower extremity radiculopathy.  The only complaint concerning her right ankle found in the medical records is from March 2012, at which time she reported pain in all of her joints for approximately four days that ultimately subsided.  See March 2012 VA Rheumatology Clinic Note.  

Additionally, to the extent that the Veteran has claimed that she has an ankle condition that is related to her service-connected low back disability, she is not competent to make such determinations.  It is not argued or shown that the Veteran, as a lay person, is qualified through specialized education, training, or experience to determine the medical etiology of her claimed right ankle pain.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).  These lay statements, therefore, are not afforded probative value. 

In the absence of any evidence showing that the Veteran currently has a right ankle disability, the Board finds that service-connection is not warranted.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Bilateral Hip and Knee Conditions

The Board also finds that the weight of the evidence is against a finding that the Veteran's bilateral hip and bilateral knee disorders are proximately due to or aggravated by her service-connected low back disability or claimed abnormal gait.  In reaching this decision, the Board credits the opinions of the October 2011 and July 2012 VA examiners.  The Veteran was diagnosed with bursitis of both hips and musculoligamentous strain of both knees.  See October 2011 VA Examination Report.  A VA orthopedic surgeon examined the Veteran in October 2011 and opined that her bilateral hip and knee conditions were less likely than not caused by her low back disability or any gait abnormality.  After a physical examination of the Veteran, the VA orthopedic examiner noted that although she had a slow-based gait pattern, she did not exhibit any antalgic signs.  Based on the physical examination findings and a review of her relevant medical history, the examiner opined that given her overall history and examination findings, as well as the onset of her bilateral knee disorders, it is more likely that her bilateral knee condition is due to a soft tissue disorder, such as her diagnosed fibromyalgia and as such, less likely than not due to or the result of her low back disorder.  The examiner further stated that while a lower extremity can impart increased strain to the low back from a gait abnormality, the examiner was not aware of any information stating that a low back problem can cause a knee problem.  

Additionally, the October 2011 VA orthopedic examiner found that it was less likely than not that the Veteran's bilateral hip condition was due to her low back disability.  In regards to the bilateral hip condition, the examiner noted that a low back condition could affect the hips in terms of pelvic obliquity, but that the Veteran did not have a leg length discrepancy and her pelvis was balanced on x-ray.  The examiner also noted that the pain she described seemed too vague to be localized to any anatomic abnormality that could be caused by a low back disorder.  Therefore, in light of all of these circumstances, the examiner found that it was less likely than not that the Veteran's bilateral hip condition is caused by or related to her low back disability.  

Moreover, with regard to aggravation, a July 2012 VA examiner opined that because the Veteran has a number of comorbidities with overlapping symptoms, including fibromyalgia, that can easily contribute to her bilateral hip and knee symptoms, it would be speculation to state whether her hips and knees are truly being aggravated by her low back disability.  The Board finds the opinions of the October 2011 and July 2012 VA examiners to be highly probative because they are based on a review of the relevant medical history and contain a reasoned explanation linking the facts and opinions stated.  See Nieves-Rodriguez, 22 Vet. App. 295. 

The evidence of record supporting the Veteran's contention that her bilateral hip and knee disorders are related to her service-connected low back disorder includes her testimony that her treating physicians told her hip pain was related to an abnormal gait, and there are VA medical records from January and March 2013 that include the treating physician's remark that much of her right hip pain is related to her back.  It was not made clear if this was a radiating back pain, or actual hip pain.  In any case, records thereafter revealed an anterosuperior labral tear of her right hip, which the treating physician believed to be symptomatic.  Additionally, the Board notes that there was no rationale provided for the treating physician's remark concerning the relationship between the Veteran's hip and her low back disability.  Finally, the only evidence showing that the Veteran had an abnormal gait, other than her testimony, is contained in VA medical records from after her hip surgeries, at which time it was noted that she favored her right hip.  See November 2013, January 2014 and June 2014 VA Orthopedic Clinic Notes.  Otherwise, the records show that she presented with a non-antalgic or steady, unassisted gait at all VA examinations, including those completed in connection with her service-connected back disability, and at her VA medical appointments.  See October 2011 and May 2012 VA Examination Reports; see also March 2012, May 2012, August 2012, January 2013, February 2013 and March 2013 VA Anesthesia Pain Clinic Notes; September 2011, May 2012, July 2012, November 2012, April 2013 and July 2013 VA Primary Care Clinic Notes; October 2013, April 2014 and June 2014 VA Orthopedic Notes.  Thus, the Board affords little weight to the treating physician's January and March 2013 statements and the Veteran's testimony.

The Board notes that at the time the October 2011 and July 2012 VA examiners offered their opinions concerning her bilateral hip condition, the Veteran had been diagnosed with bursitis; however, she was later found to have an anterosuperior labral tear of her right hip which was surgically repaired, as well as femoroacetabular impingement, pincer type.  See October 2013 VA Surgery Post-Operative Note.  The records further show that she had a right revision hip arthroscopy with iliopsoas tendon lengthening in 2014 to resolve painful snapping iliopsoas tendon.  See April 2014 & August 2014 VA Orthopedic Clinic Notes.  There is no evidence in the record, other than the Veteran's lay testimony, showing that these more recently diagnosed conditions were caused or aggravated by her service-connected low back disability.  To the contrary, an April 2014 VA orthopedic clinic note states that the Veteran has right hip pain located in her groin and notes that "she has had [baseline back pain] for many years and this is separate."  Moreover, the October 2011 VA orthopedic examiner's opinions were not limited to the diagnosis of bursitis that was given at that time, but was based on a review of the Veteran's reported symptoms, as well as his finding that her x-rays showed no leg length discrepancy and a balanced pelvis.  

In light of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hip disorder, bilateral knee disorder or right ankle disorder.  Therefore, her claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a right ankle disorder is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for a bilateral knee disorder is denied.


REMAND

The Veteran seeks service connection for a gastrointestinal (GI) condition.  She testified that as a result of the ibuprofen and other medication she was taking for her service-connected low back disorder, she developed upper GI problems, including acid reflux.  VA medical records show that she has been prescribed medication used to control acid reflux since 2010 and continuing throughout the appeal period.   Two VA medical records from May 2012 and June 2014 indicate that she has gastroesophageal reflux disease (GERD).  See May 2012 VA Pulmonary Sleep Medicine Clinic (noting GERD as a medical condition); see also (June 2014 VA Anesthesia Consult Note (stating that GERD is controlled with PPI).  Additionally, two VA medical records from August 2012 and October 2014 show that the Veteran reported discontinuing her use of ibuprofen and naproxen because they caused stomach upset.  The Board notes that GERD does not appear among the Veteran's active problems list in any of her VA records, and her records are devoid of ongoing complaints of acid reflux or other upper GI symptoms; nevertheless, there is sufficient evidence in the record to suggest that she has had an upper GI disorder during the appeal period.  

The Veteran was provided a VA examination in October 2011 in which she was diagnosed with irritable bowel syndrome (IBS), which the examiner found was not related to the medication that Veteran was taking.  Although the examiner noted the Veteran's reported GI symptoms, including intermittent constipation and diarrhea, daily abdominal pain, occasional nausea, abdominal fullness and an occasional decrease in appetite, the examiner did not discuss the Veteran's medical history showing her symptoms of and treatment for acid reflux.  Likewise, the examiner did not address whether the Veteran had a diagnosis of GERD or any other upper GI disorder, or provide an opinion as to whether her acid reflux or upper GI issues were caused or aggravated by the medications she was taking for her service-connected low back disability or lower extremity radiculopathies.  As such, a new VA examination and opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board further notes that the Veteran contends that her diagnosed IBS was caused or aggravated by her upper GI condition.  This contention should also be addressed by the VA examiner on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records concerning the Veteran's treatment for her GI disorders, including acid reflux/GERD or IBS.

2.  After obtaining any outstanding records, schedule the Veteran for an appropriate VA examination to address the current nature and etiology of any GI disorder found to be present.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

After a review of the record on appeal and an examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed upper and/or lower GI disorder was caused or aggravated by the medications the Veteran has taken for any of her service-connected disabilities, including her low back, bilateral lower extremity radiculopathies or psychiatric disorder.  

Additionally, if the examiner finds that the Veteran has an upper GI disorder that is caused or aggravated by the medications she has taken for her service-connected disabilities, the examiner should then provide an opinion as to whether it is at least as likely as not that any lower GI disorder, including IBS, was caused or aggravated by the upper GI disorder.

In reaching his or her conclusion, the examiner should specifically address and consider the Veteran's lay statements concerning the onset of her GI symptoms, as well as the indication in her VA medical records showing that she has been prescribed medication for acid reflux since at least 2010.

A complete rationale for any opinion expressed should be provided.  If any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the remanded issue.  If any benefit sought remains denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


